Citation Nr: 0318731	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  00-18 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease, right knee, status post arthroscopy with gout, 
currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for respiratory 
disorder, to include as due to an undiagnosed illness.

3.  Entitlement to service connection for a psychiatric 
disorder, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission




ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1975 until October 
1995.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from August 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Jackson, Mississippi.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.

3.  The veteran's right knee has been rated by the RO on the 
basis of recurrent subluxation or lateral instability.

4.  The veteran's degenerative joint disease, right knee, 
status post arthroscopy with gout is productive of pain and 
swelling; objectively, there was no ligamentous instability, 
and some limitation of motion.

5.  X-ray evidence establishes arthritis of the right knee.
 
6.  The medical evidence does not reveal a current 
respiratory disability.

7.  The medical evidence reveals the presence of an anxiety 
disorder first shown after service, and which has not been 
shown to be causally related to service. 

8.  The medical evidence does not reveal a current disability 
manifested by fatigue.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate 10 percent 
evaluation for degenerative joint disease, right knee, have 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. § 3.321, Part 4, including § 4.71a, Diagnostic Code 
5017-5257 (2002).

2.  A respiratory disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).

3.  A psychiatric disorder was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).

4.  A disability manifested by fatigue was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

The VCAA

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.    

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the law and regulation apply to the veteran's 
claim.  The Board further finds that development of the issue 
on appeal has proceeded in accordance with the law and 
regulations. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  38 
C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
A February 2001 letter apprised the veteran of the 
information and evidence he needed to submit to substantiate 
his claims, as well as VA's development assistance.  Based on 
the above, the Board finds that the requirements under the 
VCAA with respect to the duty to notify have been satisfied 
in this case and that no further notice is required.

Duty to Assist

In general, the VCAA provides that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  VA's duty includes making efforts 
to obtain his service medical records, if relevant to the 
claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  In a 
claim for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as private and 
VA post service clinical reports.  Also of record are 
numerous VA examination reports.  Additionally, the veteran's 
statements in support of his claim are associated with the 
claims file.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.



Relevant law and regulations

Increased disability ratings-in general

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2002).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Service connection-in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d). 

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).


Undiagnosed illnesses

A Persian Gulf veteran shall be service-connected for 
objective indications of chronic disability resulting from an 
illness manifested by one or more presumptive signs or 
symptoms that began during active military service and cannot 
be attributed to any known clinical diagnosis.  See 38 C.F.R. 
§ 3.317.

VA will compensate a Persian Gulf veteran who exhibits 
objective indications of a qualifying chronic disability, 
provided that such disability became manifest during active 
service or not later than September 30, 2011 and by history, 
physical examination and laboratory tests cannot be 
attributed to any known clinical diagnosis.  38 U.S.C.A. § 
1117 (as amended by Veterans Education and Benefits Extension 
Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317).






I.  Increased rating for degenerative joint disease, right 
knee, status post arthroscopy with gout.

Factual background

A March 1999 VA outpatient treatment report noted complaints 
of spasms in the right knee.  The veteran was given isometric 
exercises to perform as therapy for his right knee.  

An Air Force Base treatment report dated January 2000 
reflected treatment for the veteran's right knee disability.  
The veteran had limited range of motion (exact degrees not 
specified) and had pain on climbing and descending stairs.  
He also had pain with squatting.  

The veteran underwent a VA examination of his right knee in 
February 2000.  He reported chronic right knee pain with 
recurrent episodes of swelling.  He had difficulty with 
squatting and with climbing stairs.  He also described 
intermittent flare-ups of gout, involving various joints.  At 
the time of the examination, his gout was well controlled.

Upon physical examination in February 2000, the veteran 
walked without apparent difficulty.  He had range of motion 
from 0 to 110 degrees.  There was definite pain and 
crepitation and some very slight swelling of the right knee.  
He demonstrated guarding throughout the examination.  There 
was tenderness to palpation over the medical and lateral 
joint line region.  No ligamentous instability was 
demonstrated.  The veteran could perform only a partial 
squat.  The examiner stated that the veteran's pain with 
motion could further limit functional ability during flare-
ups or with increased use.  The extent of such additional 
limitation could not, however, be quantified.  

A March 2000 VA outpatient treatment report revealed 
complaints of right knee pain and swelling.  The report 
indicated a large effusion on the right knee, with mild 
increased heat.  There was no erythema.  

A June 2000 physical therapy consult revealed limitation of 
motion.  The veteran had 7 degrees of limitation while 
sitting, 37 degrees of limitation in supine position with hip 
flexion and 37 degrees of limitation when prone.  An addendum 
to that treatment note stated that the veteran had 17 degrees 
of limitation while sitting, 37 degrees of limitation in 
supine position with hip flexion and 25 degrees of limitation 
when prone.  The finding while sitting was noted to be the 
most accurate of the figures.  

May 2001 x-rays of the right knee revealed mild degenerative 
disease.  

A May 2002 treatment report revealed the veteran's ambulation 
to be normal.  He had normal strength in the lower 
extremities.  

Analysis

The veteran is presently assigned a 10 percent disability 
evaluation for degenerative joint disease, right knee, status 
post arthroscopy with gout, under Diagnostic Code 5017-5257.  
Diagnostic Code 5257 contemplates "other impairment of the 
knee," described as involving recurrent subluxation or 
lateral instability.  Under that Code section, a 10 percent 
disability rating is warranted for slight impairment of the 
knee.  A 20 percent evaluation is for application where the 
evidence shows moderate knee impairment.  Finally, a 30 
percent rating is warranted for severe impairment of the 
knee.   

In the present case, the evidence fails to establish moderate 
impairment of the right knee manifest by recurrent 
subluxation or lateral instability.  Indeed, upon VA 
examination in February 2000, no ligamentous instability was 
demonstrated.  Moreover, no other medical evidence of record 
contradicts that finding such as to allow for an award of the 
next-higher 20 percent evaluation under Diagnostic Code 5257.  

The Board has considered whether any alternate Diagnostic 
Codes serve to afford the veteran a rating in excess of his 
presently assigned 10 percent under Diagnostic Code 5257.  As 
the medical evidence does not demonstrate ankylosis, 
Diagnostic Code 5256 is inapplicable.  While a March 2000 
treatment report notes effusion, the evidence fails to reveal 
frequent episodes of locking pain, thereby rendering 
Diagnostic Code 5258 inapplicable.  Diagnostic Code 5259, 
which contemplates impairment from removal of semilunar 
cartilage does not offer a rating in excess of the presently 
assigned 10 percent and thus would not afford the veteran any 
additional benefit.  As the evidence fails to reveal leg 
flexion limited to 30 degrees, or leg extension limited to 15 
degrees, neither Diagnostic Code 5260 nor 5261 provide a 
basis for an increased benefit.  Finally, the evidence shows 
no tibia or fibula impairment such as to invoke consideration 
of Diagnostic Code 5262.  

The above conclusions notwithstanding, the Board finds that a 
separate rating to account for impairment arising from 
arthritis is appropriate.  In this regard, the VA General 
Counsel has held that a veteran who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257 because the arthritis would be 
considered an additional disability warranting a separate 
evaluation even if the limitation of motion was not 
compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised 
July 24, 1997).  Here, the evidence establishes arthritis, 
manifested by limited painful motion, such that a minimum 10 
percent rating under Diagnostic Code 5003 is justified.  See 
Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  (The 
record does not reflect limitation of extension to even 10 
degrees or limitation of flexion to 45 degrees as would 
otherwise warrant an evaluation under the diagnostic codes 
that specifically contemplate limitation of knee motion, i.e. 
Diagnostic Codes 5261-5260.)  

In reaching this decision, the Board has also considered the 
provisions 38 C.F.R. §§ 4.40, 4.45, as they relate to pain 
and any resulting functional impairment due to pain 
(including during flare-ups, as discussed in DeLuca v. Brown, 
supra).  In this regard, it must be acknowledged that the 
veteran has complained of pain and a VA physician 
acknowledged the veteran's pain could further limit function 
ability during flare-ups or with increased use.  At the same 
time, however, the examiner remarked that the extent of any 
additional limitation could not be quantified.  With the 
additional/separate 10 percent rating assigned by this 
decision to accommodate the veteran's impairment from 
arthritis, the Board considers any further limitations during 
flare-ups or with use to be adequately compensated by his 
overall evaluation.  

As an additional point, the Board is cognizant that the 
veteran's present rating assignment also involves his gout, 
service-connected as a component of his right knee 
disability.  Gout is rated under Diagnostic Code 5017, which 
instructs that gout be rated under Diagnostic Code 5002 for 
rheumatoid arthritis.  However, as the medical evidence 
essentially shows that the symptomatology associated with his 
gout is duplicative or overlapping with his degenerative 
joint disease, a separate evaluation for that condition is 
not appropriate.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994). 

Finally, the evidence does not reflect that the veteran's 
knee disability has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In conclusion, the Board finds that a rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted, but the 
evidence supports a separate 10 percent rating under 
Diagnostic Code 5003 for arthritis.  

II.  Service connection for a respiratory disorder.

Factual background

At the time of his enlistment examination in April 1975, the 
veteran had no respiratory abnormalities.  A report of 
medical history completed at that time denied asthma, 
shortness of breath, pain or pressure in the chest and 
chronic cough.  Further examinations in December 1976, 
February 1978, April 1979, February 1982, October 1988 and 
January 1989 were also normal.  The latter examination was 
accompanied by a report of medical history free of 
complaints.  

A September 1990 in-service treatment report indicated 
complaints of sharp chest pains.  It was noted that the 
veteran experienced such pain twice while on duty in Saudi 
Arabia.  Further complaints of chest pain were made in April 
1991.  

Physical examination in May 1991 was normal, but the veteran 
indicated a history of chest pain.  A June 1991 report of 
medical history denied chest pain.  

In May 1994, the veteran reported dyspnea on exertion.  

In May 1995, the veteran's lungs were clear to auscultation, 
and there was no wheezing.  The assessment was dyspnea of 
unknown etiology, possibly related to Saudi Arabia.  

The veteran's retirement physical, conducted in July 1995, 
was normal.  He claimed a history of asthma and shortness of 
breath.  

A VA outpatient treatment report dated September 1997 
revealed complaints of shortness of breath.  Walking up a 
slope caused shortness of breath.  He could not walk and talk 
simultaneously.  He also had shortness of breath after 
running a quarter of a mile.  The shortness of breath and 
wheeze would resolve if he continued to run.  The veteran 
reported that, prior to his service in the Persian Gulf, he 
used to be a marathon runner.  He did not smoke.  
Objectively, his lungs were clear to auscultation.  There 
were no rales, wheezing or rhonchi.  He was diagnosed with 
dyspnea on mild exertion.  

Following service, in October 1998 the veteran was examined 
by VA for a respiratory condition.  Chest x-ray was negative 
and an EKG was normal and the examiner concluded no lung 
disease was detected clinically, although a pulmonary 
function test revealed mild restrictive disease.  

In additional to the respiratory examination, the veteran 
also received a general VA examination in October 1998.  He 
complained of increasing problems with shortness of breath 
with little physical exertion.  The diagnosis was history of 
increasing dyspnea, with no lung disease detected clinically, 
although the pulmonary test finding of mild restrictive 
disease was noted.

The veteran was again examined by VA in January 1999.  He 
stated that he had experienced sudden feelings of 
breathlessness and lack of air since the end of 1991.  Such 
episodes frequently occurred when he was walking and talking 
simultaneously for some time.  Such breathlessness lasted 
about 10 minutes and then would resolve.  He had no 
productive cough, sputum, hemoptysis or anorexia.  The 
dyspnea was noted to be significant only upon severe 
exertion, and required no treatment.  

Upon physical examination in January 1999, the lungs were 
clear to auscultation, without wheezing, rhonchi or rales.  
There was no presence of cor pulmonale, renovascular 
hypertension or pulmonary hypertension.  The veteran's 
trachea was central and his chest was symmetrical.  His color 
was pink in room air.  There was no clubbing.  A pulmonary 
function test revealed mild restrictive disease.  The 
diagnosis was episodes of breathlessness, undiagnosed 
condition.  The examiner further noted that there was no 
significant lung disease detected clinically.  

The veteran was again examined by VA in March 2001.  The 
veteran complained that he was quickly exhausted with little 
physical exertion.  He had no significant breathing problems 
while at rest.  He denied lung symptoms such as chronic 
cough, congestion, chest pain or fever.  Physically, his 
trachea was central and his chest was symmetrical.  There was 
no kyphoscoliosis or pectus excavatum.  Breathing sounds were 
normal and there was no wheezing.  Pulmonary function tests 
were essentially within normal limits.  Following the 
evaluation, the examiner stated that no lung disease was 
clinically detected.

The veteran was most recently examined by VA in June 2002.  
He reported shortness of breath that began upon returning 
from Saudi Arabia.  He used to run marathons, and on 
returning from service he could no longer run such distances.  
Since service, he would gasp for air and feel as though he 
lacked oxygen after running one-quarter mile.  He also 
complained he experienced shortness of breath when walking on 
an incline.  He no longer walked or ran for exercise.  
Clinical findings, including a pulmonary function test, were 
normal.  The examiner believed that the veteran's complaints 
of shortness of breath were attributable to the fact that, 
since service, the veteran had become unconditioned and had 
put on 47-54 pounds.  The examiner believed that such loss of 
fitness, and not an undiagnosed illness, was the cause for 
the veteran's shortness of breath.  Moreover, the examiner 
stated that the objective evidence did not document shortness 
of breath.  He commented that a March 2002 stress test showed 
excellent functional capacity and reiterated that pulmonary 
function tests were normal.   

Analysis

At the outset, it must be determined whether the veteran is 
entitled to service connection on a direct basis under 
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  As noted 
earlier, in order to be entitled to service connection, the 
medical evidence must establish the existence of a present 
disability.  In the present case, the record reveals numerous 
subjective complaints, dating from 1990.  Such complaints 
have involved chest pains and shortness of breath.  Moreover, 
such complaints were objectively substantiated in the record.  
For example, a VA examination report dated September 1997 
contained a diagnosis of dyspnea on mild exertion.  
Additionally, VA examination reports dated October 1998 and 
January 1999 reveal diagnoses of mild restrictive disease as 
shown on pulmonary function tests.  Thus, it may be concluded 
that the veteran at one point had a respiratory disability.  
However, the Board finds that the veteran does not have a 
current disability such as to enable a grant of service 
connection.  

In deciding that there is no current disability in the 
present case, the Board relies on medical evidence dated 
subsequent to the 1998 and 1999 examinations discussed above.  
For example, upon VA examination in March 2001, the results 
of the veteran's pulmonary function tests were essentially 
normal, and no lung disease was clinically detected.  
Furthermore, the veteran's most recent VA examination in June 
2002 demonstrated normal clinical findings, including a 
normal pulmonary function test.  The Board finds the June 
2002 VA examination report to be highly probative for several 
reasons.  First, the examiner rationally explained that the 
veteran's symptomatology was likely attributable to changes 
in his fitness, observing that the veteran had gained 
considerable weight.  Thus, he logically opined that it was 
such fitness changes, and not any diagnosable condition, that 
prompted the veteran's subjective complaints.  Additionally, 
the examiner made such conclusion following a thorough 
physical evaluation of the veteran and a review of the entire 
claims file.  As the earlier 1998 and 1999 reports containing 
diagnoses of mild restrictive disease were not accompanied by 
any supporting commentary, they are less persuasive than the 
June 2002 report.  Finally, the normal findings recorded in 
2001 and 2002 are consistent with repeated notations to the 
effect that no lung disease could be clinically detected and 
that the veteran's lungs were clear, without wheezing, 
rhonchi or rales.  Indeed, such normal findings were even 
present in September 1997 and January 1999, two of the 
occasions in which a respiratory diagnosis was rendered.  

In summation, while the evidence contained sporadic 
respiratory diagnoses, including findings of mild restrictive 
disease in October 1998 and January 1999, highly persuasive 
evidence recorded more recently reveals only normal findings.  
Thus, the Board concludes that the veteran does not have a 
current respiratory disability.  Therefore, a basis upon 
which to establish service connection on a direct basis has 
not been presented.  

The Board has also considered whether 38 U.S.C.A. §§ 1117, 
1118; 38 C.F.R. § 3.317, concerning Persian Gulf War veterans 
with undiagnosed illnesses, serves as a basis for an award of 
service connection in this case.  However, as noted 
previously, the June 2002 VA examination report contains a 
competent medical opinion attributing the veteran's 
respiratory complaints to a cause other than an undiagnosed 
illness incurred while serving in the Persian Gulf.  
Specifically, the VA examiner found that the veteran's 
significant weight gain was the cause of his respiratory 
complaints.  Again, the Board finds this opinion to be highly 
probative, as it was offered following extensive examination 
of the veteran and review of the claims file.  As the record 
establishes a clinical explanation for the veteran's 
respiratory complaints, application of these provisions of 
law and regulation does not warrant a grant of service 
connection here.  

In conclusion, the evidence fails to establish a current 
disability such as to allow for a grant of service connection 
for a respiratory disability on a direct basis.  Moreover, a 
competent medical opinion attributes the veteran's 
respiratory complaints to a decline in his fitness, rather 
than to an undiagnosed illness, thus precluding an award 
under 38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

III.  Service connection for a psychiatric disorder.

Factual background

At the time of his enlistment examination in April 1975, the 
veteran had no psychiatric abnormalities.   A report of 
medical history completed at that time denied trouble 
sleeping, depression or excessive worry and nervous trouble 
of any sort.  Further examinations in December 1976, February 
1978, April 1979, February 1982, October 1988, January 1989 
and May 1991 were also normal.  The latter two examinations 
were accompanied by reports of medical history free of 
psychiatric complaints.  The service medical records reveal 
no treatment for anxiety or any related psychiatric disorder.  
His separation examination in July 1995 was normal.  

Following service, the veteran was examined by VA in October 
1998.  He relayed a history of anxiety and stress over the 
past 8 to 9 months.  The impression was anxiety and stress 
disorder, probably reactive to his medical conditions.  

In A November 1998 VA psychological consult, the veteran 
complained of stress.  He was diagnosed with adjustment 
disorder, not otherwise specified.  

Subsequent to separation from service, the veteran was 
examined by VA in March 1999 for an anxiety disorder.  The 
veteran reported feeling irritable, as compared to when he 
was in active service.  He denied depression or crying 
episodes.  He also denied feelings of hopelessness or 
worthlessness.  His sleep and appetite were fair.  He worried 
about finding a job and paying his bills.  Following the 
evaluation, he was diagnosed with anxiety disorder, not 
otherwise specified.  The examiner stated that it was 
difficult to identify the cause of the veteran's anxiety.  

A November 2000 VA outpatient treatment report reflected a 
negative mood/depression screen.  

The veteran was next examined by VA in March 2001.  He 
reported some problems with anger.  His stressors included 
financial worries.  He also was undergoing a divorce.  
Following psychiatric evaluation, the veteran was found to 
have no mental disorders and no personality disorders.  

A VA psychological examination was afforded in July 2002.  At 
that time, no diagnosable disorder was present.  It was noted 
that the veteran was experiencing marital strain and suffered 
health problems which limited his former leisure and 
occupational activities.  He was also coping with the 
adjustment from a military lifestyle to his present civilian 
workplace.  However, the veteran was handling those issues in 
a normative manner consistent with his values.   

The veteran was again examined by VA in August 2002.  An Axis 
I diagnosis was deferred at that time.  However, in an 
addendum to the examination report, a diagnosis of anxiety 
disorder, not otherwise specified, was rendered.  

The veteran was most recently afforded a VA psychiatric 
examination in September 2002.  He stated that he felt much 
anxiety while stationed in Saudi Arabia.  Following the 
interview and various tests, he was diagnosed with anxiety 
disorder, not otherwise specified.  The examiner commented 
that the veteran showed considerable anxiety.  

Analysis

The evidence detailed above does show that the veteran has a 
current anxiety disorder.  However, this was first diagnosed 
several years after service, the evidence fails to establish 
that the veteran was treated for that condition in service, 
and further fails to contain a statement of etiology from a 
competent medical profession asserting that his present 
disorder is related to active service.  For this reason, a 
grant of service connection on a direct basis is not 
possible.

The Board has also considered whether the statute and 
regulations specific to Persian Gulf War veterans with 
undiagnosed illnesses, may serve as a basis for a grant of 
his claim.  After a thorough review of the evidence, the 
Board finds that an award of service connection by this means 
is not warranted here.  The medical evidence contains 
multiple diagnoses of "anxiety disorder, not otherwise 
specified."  Thus, the disorder is attributed to a known 
clinical diagnosis and the criteria set forth under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 have not been met.  
Accordingly, the veteran's appeal in this regard is denied.  

IV.  Service connection for fatigue 

Factual background

The veteran's enlistment examination in April 1975 did not 
note any problems relating to fatigue.  A report of medical 
history completed at that time indicated no complaints 
regarding energy level.  Further examinations in December 
1976, February 1978, April 1979, February 1982, October 1988, 
January 1989 and May 1991 were also normal.  The latter two 
examinations were accompanied by reports of medical history 
which made no mention of fatigue.  Moreover, in a June 1991 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
the veteran denied having fatigue.  The service medical 
records reveal no treatment for anxiety or any related 
psychiatric disorder.  His separation examination in July 
1995 was normal.  

Following service, the veteran was examined by VA in October 
1998.  He complained of fatigue.  There was no diagnosis 
specific to that complaint, though the veteran was assessed 
with anxiety and stress disorder, probably reactive to his 
medical conditions.  

The veteran was examined by VA in January 1999.  The veteran 
explained that the onset of his fatigue condition was in 
April 1991.  At that time, he noticed a sudden decrease in 
his physical endurance with running or other physical 
exertion.  He stated that such his fatigue would last for 
about 10 minutes.  He denied muscle aches but described a 
general feeling of weakness in his thigh and leg muscles.  
Following examination, it was concluded that the veteran's 
symptomatology did not meet the criteria for chronic fatigue 
syndrome.  At the conclusion of the report, under the list of 
diagnoses, it was stated that the veteran did meet the 
criteria for chronic fatigue syndrome.

Upon VA examination in March 2001, the veteran complained of 
general fatigue and daytime sleepiness, in spite of a good 
night's sleep.  He denied having any specific infectious 
disease or immune condition in the past.  The diagnosis was 
general fatigue, undiagnosed condition.  No infectious, 
immune or nutritional diseases were detected clinically.  

The veteran was most recently examined by VA in June 2002.  
He reported fatigue over the past 3 years.  He stated that 
driving to the examination caused him to feel sleepy.  He 
worked on a computer and felt weak and tired after 2 hours.  
He felt fatigued every day, even though he slept well at 
night.  Upon returning home from work each evening he would 
simply sit on the couch until it was time to go to bed.  On 
weekends, the veteran indicated he performs carpentry work.  
He works all day Saturday on such projects without complaints 
of fatigue.  On Sundays he attends church every morning and 
continues with his carpentry work in the afternoon, again 
without fatigue.  His appetite was good.  Clinical findings 
were normal.  He was diagnosed with a subjective history of 
fatigue, without objective findings.  The examiner commented 
that the veteran had no symptoms suggestive of sleep apnea, 
and he does not meet the criteria for chronic fatigue 
syndrome.  The examiner believed that the veteran's 
complaints of fatigue were attributable to his becoming 
unconditioned since service.  It was noted that he had put on 
47-54 pounds.  The examiner believed that such changes in 
fitness, and not an undiagnosed illness, was the cause for 
the veteran's complaints of fatigue.  Moreover, the examiner 
stated that the objective evidence does not document fatigue.  
He commented that a March 2002 stress test showed excellent 
functional capacity and reiterated that pulmonary function 
tests were normal.   

Analysis

At the outset, it must be determined whether the veteran is 
entitled to service connection on a direct basis under 
38 U.S.C.A. §§ 1110,1131; 38 C.F.R. § 3.303.  As noted 
earlier, in order to be entitled to service connection, the 
medical evidence must establish the existence of a present 
disability.  In the present case, the record reveals numerous 
subjective complaints.  Such complaints include fatigue, 
general weakness and daytime sleepiness.  However, the 
veteran's subjective symptomatology have not been objectively 
confirmed in the record.  In so noting, the Board 
acknowledges the comment found in the January 1999 VA 
examination, under the listing of diagnoses, stating that 
chronic fatigue syndrome was present according to the 
accepted criteria.  However, from the context of that 
examination report, it is apparent that the diagnosis was the 
result of a typographical error, and that the intended 
finding was that the veteran did not meet the requisite 
criteria.  Indeed, the text of the January 1999 examination 
report clearly indicated that the veteran did not have 
chronic fatigue syndrome.  Moreover, further clarifying the 
seeming contradiction is a subsequent VA examination report 
dated June 2002.  At that time, the VA examiner, having 
reviewed the earlier January 1999 examination, rendered a 
diagnosis of a subjective history of fatigue, without 
objective findings.  Such diagnosis reveals that he 
interpreted the earlier examination as not establishing 
chronic fatigue syndrome.  Lastly, no other evidence of 
record reveals any clinical findings of fatigue.

Based on the foregoing, the Board concludes that the veteran 
does not have a current fatigue disability.  Therefore a 
grant of service connection on a direct basis must be denied.  
See Rabideau, 141, 144 (1992); Chelte, 268, 271 (1997).  

The Board has also considered the law and regulations 
concerning Persian Gulf War veterans with undiagnosed 
illnesses, and whether this serves as a basis for an award of 
presumptive service connection in this case.  However, as 
noted previously, the June 2002 VA examination report 
contains a competent medical opinion attributing the 
veteran's fatigue complaints to a cause other than an 
undiagnosed illness incurred while serving in the Persian 
Gulf.  Specifically, the VA examiner found that the veteran's 
significant weight gain was the cause of his fatigue-related 
complaints.  Again, the Board finds this opinion to be highly 
probative, as it was offered following extensive examination 
of the veteran and review of the claims file.  As the record 
establishes a clinical explanation for the veteran's 
complaints of fatigue, application of 38 C.F.R. § 3.317 does 
not warrant a grant of service connection here.  

In conclusion, the evidence fails to establish a current 
disability such as to allow for a grant of service connection 
for fatigue on a direct basis.  Moreover, a competent medical 
opinion attributes the veteran's respiratory complaints to a 
decline in his fitness, rather than to an undiagnosed 
illness, thus precluding an award under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.317.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).





ORDER

A separate 10 percent rating for degenerative joint disease, 
right knee, is granted.

Service connection for a respiratory disorder, to include as 
due to an undiagnosed illness is denied.

Service connection for a psychiatric disorder, to include as 
due to an undiagnosed illness is denied

Service connection for fatigue, to include as due to an 
undiagnosed illness is denied.



	
                        
____________________________________________
	MICHAEL E. KILCOYNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

